Case 3:19-cv-00688-JAG Document 31-3 Filed 12/20/19 Page 1 of 4 PagelD# 496

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION

 

JOE ALEXANDER,
Plaintiff,
Vv. Case No. 3:19-cv-00688-JAG
DIET MADISON AVENUE, JEAN
BATTHANY, DANI HURT, MARA BUTA,
ADWEEK, LLC, AND PATRICK COFFEE,

Defendants.

 

 

DECLARATION OF MICHAEL BERRY

MICHAEL BERRY, pursuant to 28 U.S.C. § 1746, states as follows:

1. I am a partner at the law firm of Ballard Spahr LLP, counsel for Defendants
Adweek, LLC and Patrick Coffee in the above-captioned action. I submit this declaration in
support of the Motion to Dismiss of Adweek and Coffee and accompanying Memorandum of
Law.

2. Annexed hereto as Exhibit A is a true and correct copy of an article published by
Adweek on December 1, 2017 titled “The Martin Agency’s Chief Creative Officer Joe
Alexander Is Out After 26 Years: Veteran worked on Geico, Walmart.” This article is
referenced in Paragraph 62 of the Amended Complaint.

3. Annexed hereto as Exhibit B is a true and correct copy of an article published by
Adweek on December 7, 2017 titled “The Martin Agency Chief Creative Officer Joe Alexander
Exited After Multiple Sexual Harassment Complaints, Sources Say: He denies the allegations.”

This article is referenced in Paragraph 69 of the Amended Complaint.
Case 3:19-cv-00688-JAG Document 31-3 ‘Filed 12/20/19 Page 2 of 4 PagelD# 497

4. Annexed hereto as Exhibit C is a true and correct copy of an article published by
Adweek on December 7, 2017 titled “The Martin Agency Releases Internal Memo Promising to
“Get Better’ in Wake of Harassment Scandal: Note clarifies that CCO Joe Alexander was forced
out.” This article is referenced in Paragraph 74 of the Amended Complaint.

5. Annexed hereto as Exhibit D is a true and correct copy of an article published by
Adweek on December 8, 2017 titled “A Martin Agency Account Supervisor Offers Her
Perspective With #NotMyMartin Post.” This article is referenced in Paragraph 75 of the
Amended Complaint.

6. Annexed hereto as Exhibit E is a true and correct copy of an article published by
Adweek on January 26, 2018 titled “The Martin Agency Promotes Karen Costello to CCO in the
Wake of Joe Alexander’s Scandalous Departure: Agency veteran formerly led the Mondeléz
business.” This article is referenced in Paragraph 9 of the Amended Complaint.

7. Annexed hereto as Exhibit F is a true and correct copy of January 26, 2018
Facebook post by Adweek. This post is referenced in Paragraph 9, note 8 of the Amended
Complaint.

8. Annexed hereto as Exhibit G is a true and correct copy of January 26, 2018 tweet
by Adweek. This tweet is referenced in Paragraph 62 of the Amended Complaint.

9. Annexed hereto as Exhibit H is a true and correct copy of an April 8, 2018 article
published by Adweek titled “When #MeToo Came to Madison Avenue: The ad industry moves
to confront a culture of chronic harassment.” This article is referenced in Paragraph 9 of the
Amended Complaint.

10. Annexed hereto as Exhibit I is a true and correct copy of a September 11, 2018

article published by Adweek titled “The Martin Agency Turns Joe Alexander’s Old Office Into a
Case 3:19-cv-00688-JAG Document 31-3 Filed 12/20/19 Page 3 of 4 PagelD# 498

Meeting Room and Doghouse.” This article is referenced in Paragraph 9 of the Amended
Complaint.

11. Annexed hereto as Exhibit J is a true and correct copy of a September 11, 2018
tweet by AgencySpy. This tweet is referenced in Paragraph 9, note 8 of the Amended
Complaint.

12. | Annexed hereto as Exhibit K is a true and correct copy of a December 19, 2018
tweet by Patrick Coffee. This tweet is referenced in Paragraph 9 of the Amended Complaint.

13. | Annexed hereto as Exhibit L is a true and correct copy of a December 27, 2018
article published by Adweek titled “The 5 Most Important Ad Industry Stories of 2018: From
#MeToo to M&A, the agency community picks the top trends.” This article is referenced in
Paragraph 9 of the Amended Complaint.

14. Annexed hereto as Exhibit M is a true and correct copy of a December 27, 2018
article published by Adweek’s AgencySpy titled “The 20 Biggest AgencySpy Posts of 2018.”
This article is referenced in Paragraph 9 of the Amended Complaint.

15. Annexed hereto as Exhibit N is a true and correct copy of a December 6, 2017
article published by Adage titled “High-Profile Exit from Martin Agency Followed Sexual
Harassment Allegation.” This article is referenced in Paragraph 39 of the Amended Complaint.

16. | Annexed hereto as Exhibit O is a true and correct copy of a December 13, 2017
article published by the Wall Street Journal titled “Ousting an Accused Harasser Wasn’t Enough.
Ad Agency Staff Wanted to Know Why.” This article is referenced in Paragraph 11 and note 9
of the Amended Complaint.

17. Annexed hereto as Exhibit P is a true and correct copy of a December 15, 2017

article published by the Richmond Times-Dispatch titled “Amid New Allegations of Misconduct,
Case 3:19-cv-00688-JAG Document 31-3 Filed 12/20/19 Page 4 of 4 PagelD# 499

17 Former Employees Discuss the Culture at The Martin Agency.” This article is referenced in
Paragraph 11 and note 10 of the Amended Complaint.

18. Annexed hereto as Exhibit Q is a true and correct copy of a December 17, 2018,
article published by Refinery 29 titled “The Morning After: After a #MeToo shake-up, one of
the country’s top ad agencies replaced all their leading men with women. Now what?” This
article is referenced in Paragraph 73 of the Amended Complaint.

/.)
I declare under penalty of perjury that the foregoing pe e and correct.

 
  

Executed on December 20, 2019 U
Philadelphia, Pennsylvania Michad Berry
